Case 1:18-cv-00502-JAO-KJM Document 49-1 Filed 09/10/19 Page 1 of 6   PageID #:
                                   1200




                            Exhibit 1
          Receipts from Plaintiffs
          Participation in the VISA
              diversity Lottery
Case
DoS   1:18-cv-00502-JAO-KJM
    Electronic                      Document
               Diversity Lottery System       49-1 Filed 09/10/19 Page 2 of 6
                                       (EDV)2011                                                                             PageID
                                                                                                                             Page 1 of#:
                                                                                                                                       1
                                             1201




                                                                                                             0MB Control Number: 1405-0153
                                                                                                                              Form: DS-5501
ELECTRONIC DIVERSITY VISA ENTRY FORM                                                                                      Expires: 05/31/2010
                                                                                                                 Estimated Burden: 30 minutes



 Submission Confirmation: Entry Received

 Your entry for the 2011 Diversity Visa Lottery Program Lottery Entry Form was received on Wednesday, October 21, 2009 at
 5:11:53 PM EOT. Piease do not ciose this window untii you have printed this confirmation page or made a record of your
 Confirmation Number.



             Entrant Name: HSIAO,YAWEN

  Confirmation Number: 20111ABS4C79UYRG

              Year of Birth: 1981


 Thank you for your entry for the 2011 Diversity Visa Lottery.

 Please either print this page or make a record of the confirmation number before closing this window. You will not be
 able to retrieve this number after you close this window.

 You must retain your confirmation number in order to check your entry status using the internet. You may check back at this iink
 htto://www.dviotterv.state.oov/ESC/ between Juiy 1, 2010 and June 30, 2011 to determine whether your entry was seiected for
 further processing in the 2011 DV Lottery. You wiii be required to enter your confirmation number in combination with other
 personai information in order to check on your entry status.

 Selectees wili also receive a ietter through their country's postal service notifying them of their selection. Entrants who are not
 seiected for further processing will not receive any type of notification through mail.


 Do not submit additional Entry Forms with this person as the Primary Entrant! Multiple entries will disqualify the
 entrant from participation in the Lottery.


                                  PAPERWORK REDUCTION ACT: Public reporting burden for this collection of information is
                                  estimated to average 30 minutes per response, including time required for searching existing data
                                  sources, gathering the necessary data, providing the information required, and reviewing the final
                                  collection. In accordance with 5 CFR 1320 5(b), persons are not required to respond to the
                                  collection of this information unless this form displays a currently valid 0MB control number. Send
                                  comments on the accuracy of this estimate of the burden and recommendations for reducing it to:

     tJSA.gov                     U.S. Department of State (A/ISS/DIR) Washington, D.C. 20520.


                                  Consular Affairs Main Page|About Us|Feedback | Contact Us | Search|Top of
                                  Page
                                  This site is managed by the Bureau of Consular Affairs, U.S. Department of State. External links to
                                  other Internet sites should not be construed as an endorsement of the views contained therein.
                                   Copyright Information
                                                       |Disclaimers| Other U.S. Government Information




http://\vww.dvlottery.state.gov/application.aspx                                                                             10/21/2009
Case 1:18-cv-00502-JAO-KJM
Electronic Diversity Visa Lottery Document 49-1 Filed 09/10/19 Page 3 of 6                              PageID
                                                                                                        Page 1 of#:1
                                                       1202


                                                                                       OMB Control Number: 1405-0153

 ELECTRONIC DIVERSITY VISA ENTRY FORM                                                              Expires: 05/31/2012
                                                                                          Estimated Burden: 30 minutes


 Submission Confirmation: Entry Received
  Success!

 Your entry for the 2013 Diversity Visa Lottery program was received on Monday, October 17, 2011 at 1:39:31 AM
 EOT. Please do NOT close this window until you have printed this confirmation page or made a record of your
 Confirmation Number.



           Entrant Name:     HSIAO, YAWEN

   Confirmation Number:      20132HFOLG4YN9B3

            Year of Birth:   1981

        Digital Signature: 44A4245D97F0C97B19E24861448A481324A49958

 Thank you for your entry for the 2013 Diversity Visa Lottery.

  Please either print this page or make a record of the confirmation number before closing this window.
 You will not be able to retrieve this number after you close this window.

  You must retain your confirmation number in order to check your entry status via
  http://wvw.dvlotterv.state.qov/ESG/ between May 1, 2012 and April 30, 2013 to determine whether your entry
  was selected for further processing in the 2013 Diversity Visa Lottery. You wili be REQUIRED to enter your
  confirmation number in combination with other personal information in order to check on your entry status.

  Selectees will not receive selectee notifications or letters by regular postal mail from the Kentucky
  Consular Center(KCC).

  Do not submit additional Entry Forms with this person as the Primary Entrant! Multiple entries will
  disqualify the Entrant from participation in the 2013 Diversity Visa Lottery.




https://w\vw.dvlottery.state.gov/appIication.aspx                                                        10/16/2011
 Case 1:18-cv-00502-JAO-KJM
Electronic Diversity Visa Lottery Document 49-1 Filed 09/10/19 Page 4 of 6                                PageID
                                                                                                          Page 1 of#:1
                                                        1203



                                                                                        OMB Control Number: 1405-0153

  ELECTRONIC DIVERSITY VISA ENTRY FORM                                                              Expires: 07/31/2013
                                                                                           Estimated Burden: 30 minutes




  Submission Confirmation: Entry Received


   Success!



  Your entry for the 2014 Diversity Visa Lottery program was received on Tuesday, October 9, 2012 at 3:59:50
  PM EST. Please do NOT close this window until you have printed this confirmation page or made a record of
  your Confirmation Number.


            Entrant Name;      HSIAO, YA-WEN

    Confirmation Number:       20141KVJT1GWMV77

              Year of Birth:   1981

         Digital Signature: B54620AEDA292270B685DFC4B4CD756C491973DD

  Thank you for your entry for the 2014 Diversity Visa Lottery.

  Please either print this page or make a record of the confirmation number before closing this window.
  You will not be able to retrieve this number after you close this window.

  You must retain your confirmation number in order to check your entry status via
  htto://www.dvlotterv.state.gov/ESC/ between May 1, 2013 and September 30, 2014 to determine whether your
  entry was selected for further processing in the 2014 Diversity Visa Lottery. You will be REQUIRED to enter
  your confirmation number in combination with other personal information in order to check on your entry status.

  Selectees will not receive selectee notifications or letters by regular postal mail from the Kentucky
  Consular Center(KCC).

  Do not submit additional Entry Forms with this person as the Primary Entrant! Multiple entries will
  disqualify the Entrant from participation in the 2014 Diversity Visa Lottery.




https://vvAvw.dvlottery.state.gov/appIication.aspx                                                          10/9/2012
 Case 1:18-cv-00502-JAO-KJM
Electronic Diversity Visa Lottery Document 49-1 Filed 09/10/19 Page 5 of 6                                PageID
                                                                                                          Page 1 of#:1
                                          1204



                                                                                        OMB Control Number; 1405-0153

  ELECTRONIC DIVERSITY VISA ENTRY FORM                                                              Expires: 08/31/2016
                                                                                           Estimated Burden: 30 minutes




  Submission Confirmation: Entry Received


   Success!



  Your entry for the 2015 Diversity Visa Lottery program was received on Thursday, October 10, 2013 at 4:06:15
  PM EST. Please do NOT close this window until you have printed this confirmation page or made a record of
  your Confirmation Number.


            Entrant Name;      HSIAO, YA-WEN

    Confirmation Number:       20153NTHAD7EURBK

              Year of Birth:   1981

         Digital Signature: 141B42B9DCC8B7D5B9805279628D912A33BC92C1


  Thank you for your entry for the 2015 Diversity Visa Lottery.

  Please either print this page or make a record of the confirmation number before closing this window.
  You will not be able to retrieve this number after you close this window.

  You must retain your confirmation number in order to check your entry status via
  httD://www.dvlotterv.state.gov/ESC/ between May 1, 2014 and September 30, 2015 to determine whether your
  entry was selected for further processing in the 2015 Diversity Visa Lottery. You will be REQUIRED to enter
  your confirmation number in combination with other personal information in order to check on your entry status.
  Selectees will not receive selectee notifications or letters by regular postal mail from the Kentucky
  Consular Center (KCC).

  Do not submit additional Entry Forms with this person as the Primary EntrantI Multiple entries will
  disqualify the Entrant from participation in the 2015 Diversity Visa Lottery.




https://wvvw.dvlottery.state.gov/app!ication.aspx                                                          10/10/2013
        Case 1:18-cv-00502-JAO-KJM Document 49-1 Filed 09/10/19 Page 6 of 6                            PageID #:
10/17/2014                                    1205
                                        Electronic Diversity Visa Lottery




    Submission Confirmation: Entry Received


      Success!



    Your entry for the 2016 Diversity Visa Lottery program was received on Friday, October 17, 2014 at 1:29:06 PM EST.
    Please do NOT close this window until you have printed this confirmation page or made a record of your Confirmation
     Number.



               Entrant Name:     HSIAO, YA-WEN

       Confirmation Number:      20164I59T56POUAS

                Year of Birth:   1981

             Digital Signature: C6AD803D5F49A1322A3FC8038DECB5F5C6226690


    Thank you for your entry for the 2016 Diversity Visa Lottery.

    Please either print this page or make a record of the confirmation number before closing this window. You
    will not be able to retrieve this number after you close this window.

    You must retain your confirmation number in order to check your entry status via httD://www.dvlotterv.state.qov/ESC/
    between May 5, 2015 and September 30, 2016 to determine whether your entry was selected for further processing in
    the 2016 Diversity Visa Lottery. You will be REQUIRED to enter your confirmation number in combination with other
     personal information in order to check on your entry status.

     Selectees will not receive selectee notifications or letters by regular postal mail from the Kentucky Consular
     Center(KCC).

     Do not submit additional Entry Forms with this person as the Primary Entrant! Multiple entries will disqualify
    the Entrant from participation in the 2016 Diversity Visa Lottery.




                                                                                                                           1/1
